Citation Nr: 1760653	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO. 14-12 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant's son




ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1970. He died in  2011. The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appellant testified before the undersigned Veterans Law Judge in an October 2016 videoconference hearing. A transcript of the hearing has been associated with the file. 


FINDINGS OF FACT

1. The Veteran's death certificate shows the Veteran died due to accidentally ingesting a combined drug toxicity that contained a lethal concentration of hydrocodone. 

2. The preponderance of the evidence is against a finding that any of the Veteran's service-connected disorders contributed to cause the Veteran's death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C. § 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veterans Claims Assistance Act of 2000 to notify and assist. 

VA's duty to notify was satisfied by a December 2011 letter informing the appellant of the evidence generally needed to support her claim. See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §3.159. 

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). VA sent additional letters to the appellant in December 2015 and April 2016 regarding attempts to obtain treatment records from the Veteran's private physicians. The claims file contains the Veteran's service treatment and personnel records, along with private medical records. The duty to obtain relevant records is satisfied. 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a). In this case, the Board finds that the record is full and complete, and sufficient to make a just and equitable determination.


Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C. § 1310; 38 C.F.R. § 3.5. The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312 (a). The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran. 38 C.F.R. § 3.312 (a).

A principal cause of death is one in which a service-connected disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312 (b). A contributory cause of death is one which a service-connected disability contributed substantially or materially to cause death, or aided or lent assistance to the production of death. See 38 C.F.R. § 3.312 (c). A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabriel v. Brown, 7 Vet. App. 36, 39 - 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Further, competency of evidence differs from the weight and credibility of evidence. Competency is a legal concept that determines whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination regarding the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is responsible for determining whether the evidence supports the claim, with the appellant prevailing, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b).

According to the Veteran's death certificate, his cause of death was combined drug toxicity with a lethal concentration of hydrocodone. The Veteran's death was classified as an accident. The appellant contends the Veteran died due to taking a hydrocodone prescription administered by VA to manage pain stemming from his service connected disabilities. However, the preponderance of the evidence is against the claim and the appeal will be denied. 

In her January 2013 notice of disagreement, the appellant stated the Veteran took hydrocodone as a result of his coronary artery disease status post coronary artery bypass graft pain. She stated the Veteran had three additional surgeries because his diabetes prevented him from healing, which required him to take hydrocodone for pain. She stated he was not taking hydrocodone for osteoarthritis, and as a result of taking too much medication for his service connected heart disability, the Veteran died. 

In her substantive appeal (VA Form 9), the appellant stated the Veteran was given hydrocodone after complaining of chest, hip, and back pain. The appellant stated the back pain was caused by laying supine after having repeated chest surgeries related to the Veteran's service connected disabilities. According to the appellant, the Veteran repeatedly complained of chest pain, not back pain, at annual visits and his doctors continued to prescribe hydrocodone. The appellant stated that the Veteran's cause of death was hydrocodone along with multiple drug toxicity, including tramadol and carisoprodol which were prescribed for service related pain. The appellant also alleged that VA physicians failed to monitor the Veteran's blood levels for medications, which was important due to the Veteran's service connected diabetes. 

At the hearing, the appellant testified that the Veteran received a quadruple bypass. Following the bypass surgery, the Veteran underwent three additional surgeries to his sternum. The appellant confirmed that all four surgeries were conducted by a private surgeon, but the Veteran was seen by VA physicians for follow-up treatment. According to the appellant, the Veteran needed the three additional surgeries because his diabetes prevented him from properly healing. She stated the Veteran also began to have severe back and leg pain. 

The appellant testified that though the Veteran's private physician, Dr. S. C., initially prescribed hydrocodone, VA eventually prescribed hydrocodone and refilled the prescription. Further, she stated that she settled out-of-court with Dr. S.C. regarding the death of the Veteran. The appellant then acknowledged that she did not know what any of the Veteran's physicians said to him regarding specifically why hydrocodone was prescribed because she always remained in the waiting room during his appointments. She also testified that she did not know whether VA ever contacted the Veteran's private physicians. 

In regards to whether the Veteran may have taken hydrocodone excessively, the appellant stated she did not believe the Veteran did so intentionally. The appellant explained that the Veteran's pain was so great that there were times he did not know what he was doing, and it was possible he could have taken an overdose the day he died. She also stated that she believes the Veteran may have taken his medications once per day as instructed, but that perhaps he should have spaced them out to avoid creating a toxic combination. Prior to the closing of the hearing, the appellant's son testified that the toxicology report results indicates a large amount of tramadol was found in the Veteran's system, and that VA was responsible for prescribing tramadol. 

A toxicology report indicates that after his death, the Veteran tested positive for various medications, including 360 ng/mL of hydrocodone. The report notes that in reported hydrocodone overdosage, post-mortem blood levels ranged from 130 - 7000 ng/mL, placing the amount found in the Veteran within lethal range. The report indicates that based on the information available at the time regarding overdoses for each substance found in the Veteran, hydrocodone was the only medication that was present in a lethal amount on its own.

A September 2004 VA examination for diabetes confirms that the Veteran had four surgeries with a private physician between 2002 and 2003. The list of medications the Veteran was prescribed at that time included tramadol and carisoprodol, but not hydrocodone. It is not clear from the examination report who prescribed the medications. The examiner noted that the Veteran's complications of dehiscence of the sternum following his surgeries were as likely as not due to his diabetes. 

A review of the Veteran's private treatment records show he was initially prescribed Lorcet, a brand of hydrocodone, from 1997 to 1998 due to hip and back pain resulting from a fall. In January 2002, the Veteran reported having severe chest pain that radiated to his back and left arm. He requested a pain medication refill and was prescribed hydrocodone in the form of Vicodin. In January 2003, the Veteran's medication list did not include a hydrocodone prescription. However, in July 2003, it was noted the Veteran complained of atypical chest pain following coronary artery bypass grafts, he had inflammation to his chest wall status post sternotomy, and his diabetes was uncontrolled. By January 2004, the Veteran was expected to return to work pending a review of CT films by his orthopedic surgeon. There are no private treatment records in the file dated between June 2004 and December 2007. 

In January 2008, private treatment records show the Veteran had a hydrocodone prescription for Norco, as well as tramadol and carisoprodol. In April 2008, the Veteran and his private physician discussed trying generic Zocor (a medication to treat high cholesterol) because the Veteran received medications through the VA and that is what was offered. However, between April 2009 and September 2009, the Veteran requested his private physician call in hydrocodone refills to CVS and Wal-Mart pharmacies on four occasions. In November 2009, the Veteran was taking Norco four times per day. 

Beginning in January 2010 through July 2011, private treatment notes show the Veteran was treated for chronic pain syndrome. During this time, the Veteran was prescribed and issued refills for Norco, carisoprodol, and tradmadol, along with other medications. In January 2010, Dr. S. C. noted having a discussion with the Veteran, his wife, and his son because the Veteran was overtaking his medication, sleeping all day, and being anti-social. At that visit, the Veteran was instructed to continue to take one Norco tablet every four hours as needed. At an October 2010 visit with Dr. S. C., it was noted the Veteran was taking two narcotic pills, Ultram (a brand of tramadol) and Norco, simultaneously for pain, but the effects were not lasting. It was recommended the Veteran stagger his dosages. Lastly, in July 2011, one the month before the Veteran passed away, it was noted he continued to have his Norco prescription refilled by his private physician. 

The Veteran's VA treatment records show he was primarily seen for diabetes monitoring, which included lab tests. Records from September 2004 show hydrocodone was not listed as an active medication at the time. In April 2007, the Veteran complained of pain in the chest, lower back, and hips, and it was noted alleviating factors were tramadol and hydrocodone tablets. In April 2008, he stated he had pain in his chest and ribs since surgeries in 2003, and that he "never really healed." A list of the Veteran's active medications shows VA noting his hydrocodone prescription was non-VA. At the time, the Veteran was taking 16 medications, three of which were non-VA. In March 2009, the VA listed a total of 17 medications as active, but the Veteran's hydrocodone was again designated as non-VA. 

Between March 2010 and April 2011, VA continued to list the Veteran's VA and non-VA medications, and noted that the Veteran's medications were reconciled through review, verification , and clarification. According to treatment records, the Veteran and his family received a listing on the Outpatient Medication Reconciliation Profile of all the Veteran's medications (VA prescribed, non-VA prescribed, and over-the-counter) to take home. Reconciliation and review occurred on at least four occasions. Additionally, in October 2010 and April 2011, VA treatment notes indicate the Veteran was taking hydrocodone due to his osteoarthrosis of the spine. 

The preponderance of the evidence does not a support a finding of service connection for the Veteran's death. 

At the time of the Veteran's death, service connection was in effect for coronary artery disease status post coronary artery bypass graft associated with diabetes mellitus associated with herbicide exposure rated as 100 percent; diabetes mellitus associated with herbicide exposure rated as 20 percent; nasoseptal deviation, post-operative rated as 10 percent; hypertension associated with diabetes mellitus associated with herbicide exposure rated as 10 percent; post-surgical changes involving the mediastinum with replacement of sternal wires associated with coronary artery disease status post coronary artery bypass graft rated as 10 percent; peripheral neuropathy of the right lower extremity associated with diabetes mellitus associated with herbicide exposure rated as 10 percent; peripheral neuropathy of the left lower extremity associated with diabetes mellitus associated with herbicide exposure rated as 10 percent; and left leg graft site associated with coronary artery disease status post coronary artery bypass graft rated as 0 percent. 

After thoroughly reviewing the medical records, there is no indication VA issued a prescription for hydrocodone as treatment for any of the Veteran's service connected disabilities. Hydrocodone was prescribed by the Veteran's private physician to treat back pain and chronic pain syndrome. The Veteran's service entrance and separation examination reports from March 1964 and April 1968 do not indicate he had any back or with chronic pain symptoms. Prior to his death, the Veteran's back disability or chronic pain syndrome was not service connected. While VA was aware of the prescription, VA records specifically list hydrocodone as an active non-VA medication. There is no indication that VA prescribed or even refilled the Veteran's hydrocodone prescription, and the medication was not used to treat any service connected disability. It is clear from the record that on multiple occasions, VA reconciled and reviewed all of the Veteran's medications. VA also conducted routine labs, and the records do not mention any abnormalities in the results. Further, on at least one occasion, the lab results were made available to the Veteran's private physician, Dr. S. C. In October 2010, Dr. S.C. noted that the Veteran's recent VA labs were good. 

The record shows that the Veteran was counseled by Dr. S.C. about overtaking his medication, and he was later instructed to stagger the dosages of his narcotic pain pills. These notes in the private treatment records are aligned with the appellant's testimony that it was possible the Veteran may have unintentionally taken an excessive amount of hydrocodone on the day he died and that he may have needed to space out his dosages. The appellant also testified that she and Dr. S.C., the prescriber of the Veteran's hydrocodone, reached an out-of-court settlement agreement regarding the Veteran's death. In regards to the appellant's son testifying that the toxicology report showed a high amount of tramadol, the report indicates the amount of tramadol found in the Veteran was much lower than the reported average amount found in tramadol overdoses.  

The preponderance of the evidence is against a finding that any of the Veteran's service connected disabilities were either a principal or contributory cause of the Veteran's death. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


